BY THE COMMISSION.
Order approving lease: By this application filed pursuant to Rule 25-5.22, Joule Yacht Transport, Inc., 345 Fort Salonga Road, Northport, New York 11768, seeks approval of the lease of operating rights under Certificate No. 949 effective upon the day following the date of this order to the day of the final disposition of the joint application. Said lease shall be for the purpose of allowing Joule Yacht Transport, Inc. to operate the boat transportation business while the joint application to transfer said Certificate No. 949 to Joule Yacht Transport, Inc., is being processed. Certificate No. 949 authorizes the transportation of boats on lowboys, or trailers specially constructed or adapted to transport boats to, from and between all points and places in Florida, over irregular routes and on irregular schedules.
L & S Boat Transportation Co., Inc., lessor, is an experienced transportation company. Joule Yacht Transport, Inc., lessee, is experienced in this kind of transportation and financially able to perform the services that L & S Boat Transportation, Inc. has performed under Certificate No. 949. After due consideration of this application, the commission finds that the lease is not contrary to the public interest that said certificate has not been dormant for more than six months, and that the requested approval of lease of same should be approved.
It is therefore ordered that the request for approval of the lease of Certificate No. 949 to be effective from the day following the date of this order to the day of the final disposition of the joint application from L & S Boat Transportation Co., Inc., Post Office Box 10387, St. Petersburg, Florida 33713, lessor, to Joule Yacht Transport, Inc., 345 Fort Salonga Road, Northport, New York 11768, lessee, which authorizes the transportation of boats on lowboys or trailers specially constructed or adapted to transport boats to, from and between all points and places in Florida, over irregular routes and on irregular schedules, be and the same is hereby approved.
It is, further ordered that Joule Yacht Transport, Inc. pay all taxes, assessments and obligations which may be due or owing to the state of Florida by the lessor to the date of entry of the order of the commission approving this lease agreement; and also Joule Yacht Transport, Inc. shall pay all taxes, assessments and obligations that shall be due to the state of Florida during the period of this lease agreement; and that the paying of said amount owed or *7owing as of the. date of this commission order be a condition precedent to the effectiveness of this order of the commission.
It is further ordered that approval of the above lease be held in abeyance pending the lessee complying with this commission’s rules pertaining to common motor carriers within sixty days from the date of this commission order; otherwise, the above grant of authority shall be null and void.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS, as and constituting the Florida Public Service Commission, this 24th day of May, 1974.
William B. DeMilly Administrative Secretary